         Case 1:19-cv-12083-DLC Document 34 Filed 11/13/20 Page 1 of 10



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS



EDEN CHEVELLE JACQUES,

                Plaintiff,
                                             No. 19-cv-12083-DLC
                         v.

COMMISSIONER OF CORRECTION
THOMAS A. TURCO, III,

                  Defendant.


                 ORDER ON DEFENDANT’S MOTION TO DISMISS

Cabell, U.S.M.J.

  I.      INTRODUCTION

       In 2016 Eden Chevelle Jacques was indicted on state charges

of rape of a minor and ordered detained pending trial.                   Jacques

was    initially    held      at   a   county   jail   but    was   subsequently

transferred to a state prison. Proceeding pro se, Jacques contends

in a five-count complaint that his pretrial transfer to a state

prison (and the maltreatment he received once there) violated his

civil and common law rights.            The defendant, the Commissioner of

the Massachusetts Department of Correction, argues inter alia that

Jacques’ claims are barred by the doctrine of res judicata because

Jacques previously and unsuccessfully litigated the very same

claims     in   state   court.         See   Jacques   v.    Commissioner,   No.

1884CV02280 (Mass. Super. Ct. Suffolk Co. filed July 24, 2018).
          Case 1:19-cv-12083-DLC Document 34 Filed 11/13/20 Page 2 of 10



The defendant moves to dismiss; the plaintiff opposes.                (D. 21,

33).      For the reasons explained below, the court allows the motion

to dismiss.

    II.    BACKGROUND

    Because the plaintiff appears pro se, we construe his pleadings

more favorably than we would those drafted by an attorney.                   See

Erickson v. Pardus, 551 U.S. 89, 94 (2007).               Nevertheless, the

plaintiff’s pro se status does not excuse him from complying with

procedural and substantive law.         See Ahmed v. Rosenblatt, 118 F.3d

886, 890 (1st Cir. 1997).

       In November 2016, a Suffolk County grand jury indicted the

plaintiff on charges of rape of a minor and the superior court

ordered him detained pending trial.            The plaintiff was initially

held in the Hampshire County Jail but in December was transferred

from there to the Souza-Baranowski Correctional Center (SBCC) 1.

(D. 22-1.).

       In July 2018, the plaintiff brought a pro se action in state

court against the Commissioner challenging his transfer to SBCC.

The plaintiff contended that the transfer constituted “infamous

punishment” 2      where   he   had   not   been   sentenced    to   a     state

1
  The plaintiff was subsequently convicted and is presently serving a term of
incarceration.

2 Massachusetts Constitution, Part I, art. 12, provides in pertinent part that

“the legislature shall not make any law, that shall subject any person to .
. . infamous punishment . . . without trial by jury.”
                                       2
       Case 1:19-cv-12083-DLC Document 34 Filed 11/13/20 Page 3 of 10



correctional facility.        (D. 22-2).     He contended also that SBCC

officers encouraged other inmates to assault him by revealing the

nature of the charges against him; discarded his personal property;

subjected him to humiliating strip searches before being able to

meet with his attorney; denied or allowed him only shortened face-

to-face meetings with counsel; and denied him adequate access to

the law library.     (Id.).

      The state court complaint advanced the following five claims:

      1. “Count One - Civil Rights Violation under 42 U.S.C. §
         1983”: the plaintiff alleged that the Commissioner violated
         the plaintiff’s Eighth Amendment rights by transferring
         him to SBCC without legal authorization;

      2. “Count two - Civil Rights Violations and Article XXVI of
         the   Declaration   of   Rights   of   the   Massachusetts
         Constitution”: the plaintiff alleged that the Commissioner
         improperly transferred him to SBCC to inflict punishment
         on him rather than for purposes of security;

      3. “Count three - Civil Rights violation and Article XXII
         [sic] 3 of the Declaration of Rights of the Massachusetts
         Constitution”: the plaintiff alleged that the Commissioner
         could not transfer him to a state prison where he had never
         been previously indicted;

      4. “Count Four - Civil Rights Violation of the United States
         Constitution and Amendment XIV Section 1”: the plaintiff
         alleged pursuant to 42 U.S.C. § 1983 that the Commissioner
         deprived him of life, liberty, and property without due
         process; and

      5. “Count Five - Intentional Infliction of Emotional
         Distress”:   the plaintiff alleged that the Commissioner
         intentionally inflicted emotional distress upon him.

3 Although the plaintiff referred to Article XXII, which relates to meetings

of the legislature, he almost surely meant to refer to Article XII, which
concerns the right to due process.
                                        3
      Case 1:19-cv-12083-DLC Document 34 Filed 11/13/20 Page 4 of 10




(D. 22-2).

     The Commissioner moved for a judgment on the pleadings.            The

Commissioner argued inter alia that he was entitled to transfer

the plaintiff to SBCC because M.G.L. c. 276, § 52A authorizes the

Commissioner to move a detainee from a county jail to a state

facility with the approval of the county district attorney if the

detainee had previously been incarcerated in a state correctional

facility.    The Commissioner noted that notwithstanding Jacques’

assertions   to   the    contrary,       Jacques   had   previously    been

incarcerated at SBCC for a prior 2007 felony conviction for assault

and battery with a dangerous weapon.        See Commonwealth v. Jacques,

No. 0601CR004972-1 (Boston Mun. Ct.-Central filed Aug. 3, 2006).

     The Commissioner also argued that to the extent Jacques argued

that he was subjected to “infamous punishment” by being transferred

to a state prison without being indicted, Jacques appeared to be

relying on Brown v. Commissioner, 394 Mass. 89 (1985), which

determined that Article XII prohibits unindicted defendants from

being sentenced to the state prison.        The Commissioner argued that

Brown was not applicable to Jacques’ case because Brown did not

apply to pretrial transfers and the statute in any event only

barred the transfer of a sentenced prisoner to Massachusetts’ Cedar

Junction prison facility.     (D. 22-4).


                                     4
       Case 1:19-cv-12083-DLC Document 34 Filed 11/13/20 Page 5 of 10



      Finally, the Commissioner argued that Jacques’ civil rights

were not violated because: he had no due process right to avoid

being transferred to SBCC; he had not alleged either deprivations

that were sufficiently serious or that prison officials were

deliberately indifferent to his health or safety; and he failed to

cite any authority for his general proposition that being housed

at SBCC was sufficient in and of itself to state a valid Eighth

Amendment claim.     (D. 22-4).

      On May 5, 2019, the state court allowed the Commissioner’s

motion for judgment on the pleadings for the reasons stated in the

Commissioner’s memorandum.        (D. 22-5).     Jacques did not appeal.

(D. 22-3).      Rather, on October 7, 2019 Jacques initiated the

present action.       (D. 1).     The federal complaint is virtually

identical to Jacques’ state court complaint in that it names the

Commissioner as the defendant, it raises the exact same claims as

those advanced in the state court complaint -using near identical

wording and format, and arises out of the same nucleus of facts,

namely the plaintiff’s pretrial transfer to SBCC and his treatment

once there.    (D. 1-1). 4



4 For example, the titles of the five counts in the federal complaint track
word for word the titles of the five counts in the state complaint. See D.
1-1 (“Count One - Civil Rights Violation under 42 U.S.C. § 1983”; “Count two
-Civil Rights Violations and Article XXVI of the Declaration of Rights of the
Massachusetts Constitution”; “Count three - Civil Rights violation and
Article XXII of the Declaration of Rights of the Massachusetts Constitution”;
“Count Four - Civil Rights Violation of the United States Constitution and
                                       5
          Case 1:19-cv-12083-DLC Document 34 Filed 11/13/20 Page 6 of 10



      On January 7, 2020, the Commissioner moved to dismiss the

complaint on the grounds that Jacques’ federal claims are barred

by the doctrine of res judicata, and regardless fail to assert

viable claims for relief.         (D. 22).    Jacques in opposition argues

that the doctrine of res judicata should not apply because the

state court showed bias and favoritism toward the defendant.                He

argues that this court therefore can and should consider his claims

de novo.      (D. 33 at ¶¶ 2-11).

   III. STANDARD OF REVIEW

      “In deciding a motion to dismiss under Rule 12(b)(6). . .

a pro se complaint must be evaluated upon less stringent standards

than those applicable to one drafted by an attorney.”               Ulatowski

v. Ponte, 524 F. Supp. 1112, 1114 (D. Mass. 1981).              Nonetheless,

the court will “not conjure up unpleaded facts to support. . .

conclusory [allegations].”         Cote v. Murphy, 152 F. App'x 6, 7 (1st

Cir. 2005) (alterations in original) (quoting Hurney v. Carver,

602 F.2d 993, 995 (1st Cir. 1979)).

      A     Rule   12(b)(6)   motion   to   dismiss   challenges   a    party’s

complaint for failing to state claim.           In deciding such a motion,

a court must “accept as true all well-pleaded facts set forth in

the complaint and draw all reasonable inferences therefrom in the



Amendment XIV Section 1”; and “Count Five - Intentional Infliction of
Emotional Distress”).
                                       6
        Case 1:19-cv-12083-DLC Document 34 Filed 11/13/20 Page 7 of 10



pleader’s favor.”       Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011) (quoting Artuso v. Vertex Pharm., Inc., 637 F.3d 1, 5

(1st Cir. 2011)).

     To survive such a motion, the plaintiff must provide “enough

facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).                    The

“obligation     to     provide   the   grounds    of   [the    plaintiff’s]

entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action

will not do.” Id. at 555 (quotation marks and alteration omitted).

The “[f]actual allegations must be enough to raise a right to

relief above the speculative level . . . on the assumption that

all the allegations in the complaint are true (even if doubtful in

fact).”    Id. at 555 (internal citations omitted).

  IV.     DISCUSSION

     The Commissioner asserts that the plaintiff’s claims must

fail because they are precluded by the doctrine of res judicata,

and because they fail regardless to state claims upon which relief

can be granted.        As explained below, I agree that the claims at

issue in this case were previously litigated in state court and,

accordingly, grant the motion to dismiss.

     The doctrine of res judicata provides that “a final judgment

on the merits of an action precludes the parties or their privies

                                       7
      Case 1:19-cv-12083-DLC Document 34 Filed 11/13/20 Page 8 of 10



from relitigating issues that were or could have been raised in

that action.”   Allen v. McCurry, 449 U.S. 90, 94 (1980).            “Federal

courts must give preclusive effect to state court judgments in

accordance   with   state   law.”       SBT   Holdings,   LLC   v.   Town   of

Westminster, 547 F.3d 28, 36 (1st Cir. 2008) (internal quotation

marks and citation omitted). Under Massachusetts law, res judicata

includes both claim preclusion and issue preclusion.             Heacock v.

Heacock, 402 Mass. 21, 23 n. 2 (1988).          “Claim preclusion makes a

valid, final judgment conclusive on the parties and their privies,

and prevents relitigation of all matters that were or could have

been adjudicated in the action.”        Kobrin v. Board of Registration

in Medicine, 444 Mass. 837, 843 (2005) (quoting O'Neill v. City

Manager of Cambridge, 428 Mass. 257, 259 (1998) (further citation

omitted)).

     For claim preclusion to apply, the respective parties must be

identical or in privity with the parties in the prior action, the

causes of action must be the same or arise from the same nucleus

of operative facts, and there must have been a final judgment on

the merits in the prior action.     Cavic v. America’s Servicing Co.,

806 F. Supp.2d 288, 290 (D. Mass. 2011).

     All of the elements for res judicata are met in this case.

First, the parties are the same in this action as in the state

court action.    Next, the claims in both cases are identical and

                                    8
       Case 1:19-cv-12083-DLC Document 34 Filed 11/13/20 Page 9 of 10



are based on the same set of facts.            Finally, a final judgment on

the merits was rendered where the state court found for the reasons

set forth in the Commissioner’s memorandum that the state court

complaint failed to assert viable claims for relief.                  See Isaac v.

Schwartz, 706 F.2d 15, 17 (1st Cir. 1983) (“Under Massachusetts

law, as elsewhere, a dismissal for failure to state a claim, under

Mass. R. Civ. P. 12(b)(6), operates as a dismissal on the merits

. . . with res judicata effect.”).             In light of the foregoing, it

follows that the plaintiff’s federal claims are barred by res

judicata,     even    assuming    that   the    state    court    may    not    have

explicitly addressed or commented on every one of the plaintiff’s

specific assertions in resolving his claims. See e.g., Lucky Brand

Dungarees, Inc. v. Marcel Fashions Group, Inc., 140 S.Ct. 1589,

1595 (2020) (“If a later suit advances the same claim as an earlier

suit   between      the   same   parties,     the   earlier     suit's    judgment

‘prevents litigation of all grounds for, or defenses to, recovery

that were previously available to the parties, regardless of

whether      they    were   asserted     or     determined       in     the    prior

proceeding.’”)       (quoting    Brown   v.    Felsen,    442    U.S.    127,    131

(1979)). 5


5
  For the same reasons, the court does not, and indeed, cannot indulge the
plaintiff’s request to consider his claims de novo on the ground that the
state court’s decision was tainted by bias or favoritism. Jacques has not in
any event proffered any evidence to suggest the state court resolved his
claims on any ground other than the merits.
                                       9
       Case 1:19-cv-12083-DLC Document 34 Filed 11/13/20 Page 10 of 10



  V.     CONCLUSION

       For the reasons stated above, the Defendant’s Motion to

Dismiss (D. 21) is GRANTED.




So Ordered.                               /s/ Donald L. Cabell
                                          DONALD L. CABELL, U.S.M.J.

DATED:   November 13, 2020




                                     10
